Title: To Benjamin Franklin from Duboisviollette, Genevois & Cie., 6 December 1777
From: Duboisviollette, Genevois & Cie.
To: Franklin, Benjamin


Sir
Nantes Decr. 6th. 1777.
Having made an agreement with Mr. John King in behalf of the Common Wealth of Wirginia for a quantity of Salt to be deliver’d in James River, per our Ship the Algonquin, as you’ll be pleased to See by the inclosed Contract, this Ship is quite ready Since a fortnight to put in Sea, only expecting a fair Wind, having for Pilote for the American Cost Mr. Joseph Pryce from Philadelphia who is returning to america after having been a Six months time detained Prisoner in England by the Treachery of his Crew.
The merit of this is to ask the Favour of you, to give us the Signals that we are to use upon the Cost of America for to avoid running in to any harbour where there may be any English Men of Wars riding for ancor, and as We are intirely unknown to you, we Send this under the Cover of our Friends Messr. Dupont & Fils Banquiers at Paris, who will inform you that We are not able to abuse of the favour we asks, and We dare Say that our Ship in the present Circonstances, will be much desired in Virginia.

We expects the favour of few words in answer per the first post, and return of the Contract, remaining most respectfully Sir your most obedient and very humble Servants.
Du Boisviollette Genevois & Co.
Benj: Franclin Esqr. at Paris
 
Notation: Du boisviollette Decr 6 1777
